 PINETREE TRANSPORTATION COMPANY525Pinetree Transportation Company and AutomotiveEmployees, Laundry Drivers and Helpers, Local88, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 31-CA-9953April 2, 1981DECISION AND ORDERUpon a charge filed on April 11, 1980, by Auto-motive Employees, Laundry Drivers and Helpers,Local 88, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Union, and duly served onPinetree Transportation Company, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 31, issued a complaint on May 9, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 16,1980, following a Board election in Case 31-RC-4498, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about March 31, 1980, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On May 20, 1980, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On June 6, 1980, counsel for the General Coun-sel filed directly with the Board a "Motion toTransfer Case to and Continue Proceeding Beforethe Board and for Summary Judgment." Subse-quently, on June 13, 1980, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not beOfficial notice is taken of the record in the representation proceed-ing, Case 31-RC-4498, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969): Intertype Co. v. Penello, 269 F.Supp. 573(DC.Va. 1967): Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA. as amended.255 NLRB No. 70granted. Respondent thereafter filed a response tothe Notice To Show Cause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its opposi-tion to the Motion for Summary Judgment and Re-sponse to Notice To Show Cause, Respondent con-tends that it has no obligation to bargain with theUnion and cannot be in violation of the Act forfailure to do so because the complaint is premisedupon the alleged validity of the election held onJanuary 8, 1980, in Case 31-RC-4498, and the al-leged invalidity of the first election held on July18, 1979, in which the Union was rejected. Re-spondent maintains that the Regional Director'sfailure to provide a hearing after the first electionand his unilateral determination without eviden-tiary support that the Union's objection to the firstelection was valid necessitates that the first electionof July 18, 1979, be reconsidered and found to bevalid. Respondent further contends that, since itsDecision in Case 31-RC-4498, on November 29,1979, the Board has either altered or clarified itsformer policy in such a way as to undermine andcontradict that Decision thereby creating specialcircumstances warranting review herein.2TheGeneral Counsel contends that there are no factualissues that require a hearing and that all materialissues raised by Respondent have been decided pre-viously.An election held on July 19, 1979, resulted in avote of 17 for, and 25 against, the Union, with 8challenged ballots, an insufficient number to affectthe results. The Union filed timely objections toconduct affecting the election results alleging, interalia, that the election notices posted by Respondentat its facilities set forth incorrect voting times andwere not posted in a conspicuous place. On Sep-tember 12, 1979, after investigation, the RegionalDirector issued his Report on Objections in whichhe recommended that the Union's objection to theEmployer's failure to post notices of election inconspicuous places should be sustained, that theelection held on July 18, 1979, be set aside, andthat a new election be directed.Respondent filed timely exceptions and on No-vember 29, 1979, the Board issued a Decision andDirection of Second Election adopting the findingsand recommendations in the Regional Director'sReport on Objections. A second election held on2 In support of its contention, Respondent cites Kone Industries. 246NI.RB 738 (1979). Printrhous Co.. 246 NLRB 741 (1979): and Earle In-dustries. 248 NI.RB 67 (1980) 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 8, 1980, resulted in a vote of 26 for, and 19against, the Union, with no challenged ballots. OnJanuary 16, 1980, the Board certified the Union asexclusive bargaining representative of employees inthe unit found appropriate.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence. Nor, inour judgment, does its allegation that special cir-cumstances exist herein which require the Board toreexamine the decision made in the representationproceeding have merit.4We therefore find that Re-spondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the "Motion to TransferCase to and Continue Proceeding Before theBoard and for Summary Judgment."On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a California corporation with ad-ministrative offices in Westminster, California, andother places of business in Long Beach, Gardena,and Santa Ana, California, is engaged in providingschool and charter bus services. Respondent hasannual gross revenues in excess of $250,000 and an-nually purchases goods valued in excess of $50,000directly from enterprises located outside the Stateof California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.I See Pittsburgh Plate Glass Co. v. N.L.R.B.., 313 U.S. 146. 162 (1941);Rules and Regulations of the Board, Sees. 102.67(0 and 102.69(c).4Chairman Fanning and Member Jenkins either do not subscribe tothe decisions cited in fn. 2, supra, or would distinguish their facts fromthose presented here.Member Zimmerman, who did not participate in the underlying repre-sentation case, considers himself bound to grant summary judgment inthis case without regard to the merits of the issues which Respondentnow attempts to relitigate for the reason stated in his concurrence inBravo Oldrmobie. Inc.. 254 NLRB No. 135 (1981).II. THE LABOR ORGANIZATION INVOLVEDAutomotive Employees, Laundry Drivers andHelpers, Local 88, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All vehicle maintenance employees employedby the Employer at its Long Beach, Gardenaand Westminster, California facilities, includingcleaners, fuelers, mechanics, tiremen, uphol-sterers and partsmen, and building mainte-nance employees and plant clericals; excludingall other employees, office clerical employees,drivers, professional employees, guards, watch-men and supervisors as defined in the Act, asamended.2. The certificationOn January 8, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 31, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 16, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about February 29, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 31, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceMarch 31, 1980, and at all times thereafter, refused PINETREE TRANSPORTATION COMPANY527to bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Pinetree Transportation Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Automotive Employees, Laundry Drivers andHelpers, Local 88, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. All vehicle maintenance employees employedby the Employer at its Long Beach, Gardena andWestminster, California, facilities, including clean-ers, fuelers, mechanics, tiremen, upholsterers andpartsmen, and building maintenance employees andplant clericals; excluding all other employees,office clerical employees, drivers, professional em-ployees, guards, watchmen and supervisors as de-fined in the Act, as amended, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since January 16, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about March 31, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Pinetree Transportation Company, Westminster,Long Beach, Gardena, and Santa Ana, California,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Automotive Em-ployees, Laundry Drivers and Helpers, Local 88,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All vehicle maintenance employees em-ployed by the Employer at its Long Beach,Gardena and Westminster, California, facilities,including cleaners, fuelers, mechanics, tiremen,upholsterers and partsmen, and building main-tenance employees and plant clericals; exclud- 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDing all other employees, office clerical employ-ees, drivers, professional employees, guards,watchmen and supervisors as defined in theAct, as amended.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its places of business in Westminster,Long Beach, and Gardena, California, copies of theattached notice marked "Appendix."5Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 31 after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.r In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Automotive Employees, Laundry Driversand Helpers, Local 88, International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All vehicle maintenance employees em-ployed by the Employer at its Long Beach,Gardena and Westminster, California, facili-ties, including cleaners, fuelers, mechanics,tiremen, upholsterers and partsmen, andbuilding maintenance employees and plantclericals; excluding all other employees,office clerical employees, drivers, profes-sional employees, guards, watchmen and su-pervisors as defined in the Act, as amended.PINETREECOMPANYTRANSPORTATION